Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/10/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second arc and third arc of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0010, the phrase “the first outer portion of the second outer portion” is unclear because it implies that the first outer portion is within the second outer portion. The phrase should be modified to read “the second outer portion.”
In paragraph 0032 line 12, “)” should be removed because there is no open parenthesis.
In paragraph 0039 line 16, “approximately uniformity” should read “approximate uniformity.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 (line 10) and 18 (line 18), the phrase “from a top to a bottom of the first outer portion of the second outer portion” is unclear because the limitation implies that the first 
Claims 9, 19, and 20 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glocker (US 6497803 B2).
Regarding claim 1, Glocker teaches a cylindrical, unbalanced magnetron assembly with a yoke, first polarity magnet, second polarity magnet (Fig. 8 – 18a, 18b) surrounding the first polarity magnet wherein the field strength between the magnets is less in the center region of the magnetron assembly than in the periphery (see annotated Fig. 8; col 5 line 50-59). Because each cathode can be driven in pairs by a single power supply (col 6 line 10-11), the pairs of cathodes can be considered a single magnetron (see annotated Fig. 8). 





Annotated Fig. 8 (Glocker)

    PNG
    media_image1.png
    533
    551
    media_image1.png
    Greyscale


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (US 20050051424 A1). Rietzel (US 7014741 B2) is used as evidence of inherency.
Regarding claim 1, Fu teaches a racetrack magnetron with a magnetic yoke, central bar-shaped pole (first polarity magnet assembly), a ring-shaped pole with opposite polarity (second polarity magnet assembly) surrounding the bar-shaped pole (para 0050; Fig. 4 – 62, 68). According to Rietzel, the turnarounds at the ends of a racetrack shaped magnet have a relatively greater 
Regarding claim 5, as described in the claim 1 rejection above, the racetrack magnetron of Fu has a stronger magnetic field strength at the outer regions than at the center region. Additionally, the spread distance between an upper portion of the ring-shaped pole (second polarity magnet assembly) and the lower portion of the ring-shaped pole is greater at the center of the magnetron assembly than at the outer regions of the magnetron assembly (see annotated Fig. 4). 
Annotated Fig. 4 (Fu)

    PNG
    media_image2.png
    229
    433
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glocker (US 6497803 B2) in view of Crowley (US 8900428 B2).
Regarding claim 2, Crowley teaches that field strength can be increased by increasing the strength of the magnets (col 2 line 30-36). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to decrease the strength of magnetic materials used in the center region of Glocker to achieve the weaker field strength.
Regarding claim 4, Crowley teaches that the size of the magnets can be changed to change the field strength (col 2 line 30-31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reduce the size (amount of magnetic material) of the magnets in the center region to achieve a weaker field strength in the center of the magnetron assembly as described by Glocker.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glocker (US 6497803 B2) in view of Fu (US 20050051424 A1). 
Regarding claim 3, Fu teaches that the number of magnetic elements of equal strength in a region affects the strength of the magnetic field in that region (para 0063). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of magnetic elements in the center of the magnetron assembly in order to achieve the lower strength in the center region as described by Glocker.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 8900428 B2) in view of Glocker(US 6497803 B2).
Regarding claim 1, Crowley teaches a cylindrical magnet with two inner rows of one polarity magnet and two outer rows of the opposite polarity supported by a yoke (col 3 line 42-47), and that magnets having different strengths, shapes, geometries, sizes, and gap spacing can be implemented (col 4 line 33-37). Crowley fails to explicitly teach the magnetic field strength between the first and second polarity magnet assembly varies along the length of the magnetron such that the magnetic field strength is less in a center region of the magnetron assembly than in outer regions of the magnetron assembly. However, Glocker teaches that it may be desirable to unbalance the magnetron (vary the field strength across the magnetron) and the excess pole strength may be peripheral (col 4 line 34-40). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the arrangement of Crowley to make the magnetron unbalanced with the excess field strength on the outer regions.

Claims 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 8900428 B2) in view of Glocker (US 6497803 B2) as applied to claim 1 above, and further in view of Lehan (WO 9621750 A1).
Regarding claim 6, Lehan teaches narrowing the plasma racetrack at the ends of a cylindrical target by reducing spacing between magnets (pg.3 line 30-34, pg. 4 line 1-4) as well as a racetrack with parabolic end sections (Fig. 2B). Lehan also teaches that a “pointy” racetrack ends are more desirable to avoid extra erosion due to the rotation of the cathode (pg. 4 line 21-26; pg. 5 line 3-12). Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the magnet arrangement of Crowley in view of Glocker to produce a racetrack with a parabolic shape as described by Lehan (Fig. 2B) while maintaining the reduced magnetic strength at the center of the magnetron 
Regarding claim 8, Crowley in view of Glocker and Lehan as described in the claim 6 rejection teaches a magnet racetrack with a first outer portion, a second outer portion, and a center portion (see annotated Fig. 2B). The parabolic shape also inherently has a first arc with a subtended angle as claimed that is greater than the subtended angles of the second and third arcs (see annotated Fig. 2B). 
Regarding claim 9, the subtended angle of the first arc described in the claim 8 rejection has an angle of 180° (see annotated Fig. 2B).
Annotated Fig. 2B (Lehan)

    PNG
    media_image3.png
    514
    910
    media_image3.png
    Greyscale

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 8900428 B2) in view of Glocker (US 6497803 B2) as applied to claim 1 above, and further in view of Pieralisi (US 20160002770 A1).
Regarding claim 7, Pieralisi teaches the tilting (rotating) of magnet yokes in opposite directions arrangements away from an opening (Fig. 3 – d1) to prevent intermixing of different materials (para 0054; Fig. 3). Both Pieralisi and Crowley describe sputtering onto a substrate as it moves through a chamber (Pieralisi para 0033, Fig. 3; Crowley col 6 line 1-7). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the magnetron of Crowley in view of Glocker in the system of Pieralisi, including the tilting mechanism, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The magnetron of Crowley in view of Glocker and Pieralisi is inherently capable of being tilted toward or away from the opening.

Claims 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 8900428 B2) in view of Glocker (US 6497803 B2) and Abarra (US 20130299345 A1).
Regarding claim 10, Crowley teaches a cylindrical magnetron with two inner rows of one polarity magnet and two outer rows of the opposite polarity supported by a yoke (col 3 line 42-47), and that magnets having different strengths, shapes, geometries, sizes, and gap spacing can be implemented (col 4 line 33-37). Crowley fails to explicitly teach the magnetic field strength between the first and second polarity magnet assembly varies along the length of the magnetron such that the magnetic field strength is less in a center region of the magnetron assembly than in outer regions of the magnetron assembly. However, Glocker teaches that it may be desirable to unbalance the magnetron (vary the field strength across the magnetron) and the excess pole strength may be peripheral (col 4 line 34-40). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the arrangement of Crowley to make the magnetron unbalanced with the excess field strength on the outer regions. Crowley also fails to teach a first housing surrounding 







Annotated Fig. 13 (Abarra)

    PNG
    media_image4.png
    371
    499
    media_image4.png
    Greyscale

Regarding claim 11, Crowley teaches that field strength can be increased by increasing the strength of the magnets (col 2 line 30-36).
Regarding claim 13, Crowley teaches that the size of the magnets (amount of magnetic material) can be changed to change the field strength (col 2 line 30-31). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 8900428 B2) in view of Glocker (US 6497803 B2) and Abarra (US 20130299345 A1) as applied to claim 10 above, and further in view of Fu (US 20050051424 A1). 

Regarding claim 12, Fu teaches that the number of magnetic elements of equal strength in a region affects the strength of the magnetic field in that region (para 0063). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed .

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 8900428 B2) in view of Glocker (US 6497803 B2) and Abarra (US 20130299345 A1) as applied to claim 10 above, and further in view of Pieralisi (US 20160002770 A1).
Regarding claim 14, Pieralisi teaches the tilting (rotating) of magnet yokes in opposite directions arrangements away from an opening (Fig. 3 – d1) to prevent intermixing of different materials (para 0054). Abarra states that the first and second target may be formed of different materials (para 0102). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to tilt the magnetron of Crowley in view of Glocker within the Abarra apparatus in order to prevent cross contamination.
Regarding claim 15, the magnetron as described in the claim 14 rejection is inherently capable of rotating about its lengthwise central axis to adjust flux directed toward the opening. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 8900428 B2) in view of Glocker (US 6497803 B2), Abarra (US 20130299345 A1) and Pieralisi (20160002770 A1) as applied to claim 14 above, and further in view of Kitada (US 20150187549 A1). 
Regarding claim 16, Kitada teaches the use of a control unit to signal the rotation of the target (based on feedback) (para 0061; Fig. 19 – 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the control unit of Kitada to the magnetron of Crowley in view of Glocker within the Abarra .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 8900428 B2) in view of Glocker (US 6497803 B2) and Abarra (US 20130299345 A1) as applied to claim 10 above, and further in view of Lehan (WO 9621750 A1).
Regarding claim 17, Lehan  teaches narrowing the plasma racetrack at the ends of a cylindrical target by reducing spacing between magnets (pg.3 line 30-34, pg. 4 line 1-4) as well as a racetrack with parabolic end sections (Fig. 2B). Lehan also teaches that a “pointy” racetrack ends are more desirable to avoid extra erosion due to the rotation of the cathode (pg. 4 line 21-26; pg. 5 line 3-12). Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the magnet arrangement of Crowley in view of Glocker to produce a racetrack with a parabolic shape as described by Lehan (Fig. 2B) while maintaining the reduced magnetic strength at the center of the magnetron when compared to the outer regions. The parabolic racetrack of Fig. 2B necessitates that the magnets are arranged in a tapering fashion, which cause the magnetron assembly to be arched from a first end to a second end (see annotated Fig. 2B).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 8900428 B2) in view of Glocker (US 6497803 B2), Abarra (US 20130299345 A1), Lehan (WO 9621750 A1), and Pieralisi (US 20160002770 A1)
Claim 18:
Regarding claim 18, Crowley teaches a cylindrical magnetron with two inner rows of one polarity magnet and two outer rows of the opposite polarity supported by a yoke (col 3 line 42-47), and that magnets having different strengths, shapes, geometries, sizes, and gap spacing can be implemented (col 4 line 33-37). Crowley fails to explicitly teach the magnetic field strength between the first and second polarity magnet assembly varies along the length of the magnetron such that the magnetic field strength is less in a center region of the magnetron assembly than in outer regions of the magnetron assembly. However, Glocker teaches that it may be desirable to unbalance the magnetron (vary the field strength across the magnetron) and the excess pole strength may be peripheral (col 4 line 34-40). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the arrangement of Crowley to make the magnetron unbalanced with the excess field strength on the outer regions. Crowley also fails to teach a first housing surrounding a movable substrate support, a second housing above the first housing with an opening between the first housing and the second housing that partially exposes a top surface of the movable substrate support, and the cylindrical target disposed in the second housing above, parallel to, and offset from the opening. Abarra teaches a first housing (see annotated Fig. 13) surrounding a movable substrate support (para 0106; Fig. 13 – 241), a second housing (see annotated Fig. 13) above the first housing with an opening (para 0059; Fig. 13 - 113) between the first housing and the second housing that partially exposes a top surface of the movable substrate support (Fig. 13) and two targets in the second housing offset from the opening (Fig. 13 – 202, 205). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention use the cylindrical target of Crowley in view of Glocker in the Abarra deposition apparatus in order to improve selectivity to the area of the substrate being deposited on, as desired by Glocker (col 4 line 34-40), through the inclusion of a 
Crowley also fails to explicitly teach a magnet racetrack with a first outer portion, second outer portion, and a center portion, wherein a first arc on an outer surface of the cylindrical target from a top to a bottom of the center portion of the magnet racetrack subtends an angle from a lengthwise central axis of the cylindrical target greater than subtended angles from the lengthwise central axis for a second arc from a top to a bottom of the first outer portion and a third arc from a top to a bottom of the second outer portion. However, Lehan teaches narrowing the plasma racetrack at the ends of a cylindrical target by reducing spacing between magnets (pg.3 line 30-34, pg. 4 line 1-4) as well as a racetrack with parabolic end sections (Fig. 2B). Lehan also teaches that a “pointy” racetrack ends are more desirable to avoid extra erosion due to the rotation of the cathode (pg. 4 line 21-26; pg. 5 line 3-12). Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the magnet arrangement of Crowley in view of Glocker to produce a racetrack with a parabolic shape as described by Lehan (Fig. 2B) while maintaining the reduced magnetic strength at the center of the magnetron when compared to the outer regions. The Lehan magnet racetrack has a first outer portion, a second outer portion, and a center portion (see annotated Fig. 2B). The parabolic shape also inherently has a first arc with a subtended angle as claimed that is greater than the subtended angles of the second and third arcs (see annotated Fig. 2B). 
Crowley also fails to explicitly teach flux generated during processing for a center region of the cylindrical target is directed away from the opening. However, Pieralisi teaches the tilting (rotating) of magnet yokes in opposite directions arrangements away from an opening (Fig. 3 – 
Claims 19-20:
Regarding claim 19, Pieralisi teaches the tilting (rotating) of magnet yokes in opposite directions arrangements away from an opening (Fig. 3 – d1) to prevent intermixing of different materials (para 0054). Abarra states that the first and second target may be formed of different materials (para 0102). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to tilt the magnetron of Crowley in view of Glocker within the Abarra in order to prevent cross contamination.
Regarding claim 20, the magnetron as described in the claim 19 rejection is inherently capable of rotating about its lengthwise central axis to adjust flux directed toward the opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaviv (US 7964504 B1) teaches a rotated target depositing into recessed features with alternating fluxes on each sidewall from different directions. Sferlazzo (US 20020003086 A1) teaches an alternative PVD chamber with a first housing and a second housing with an opening between them. Endo (US 20090236219 A1) teaches that magnetic field strength depends upon the number and size of magnets. De Bosscher (US 6375814 B1) teaches changing the magnetic arrangement to create a differently shaped magnet racetrack. Hollars (US 8398834 B2) teaches additional means of changing the magnetic field in a cylindrical target, including shunts and poles in between the inner and outer poles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794